 1
 2                                                      JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   CHEYLYN ROSS, individually and on ) Case No. 5:21−cv−00720−MCS−KK
     behalf of all others similarly situated, )
12                                          )
           Plaintiffs,                      )
13
     vs.                                    ) ORDER REMANDING ACTION
14                                          )
     STATER BROS. MARKETS, a                )
15
     California Corporation, and DOES 1-50, )
16   inclusive,                             )
                                            )
17          Defendants.                     )
                                            )
18                                          )
19                                          )
                                            )
20                                          )
                                            )
21                                          )
22                                          )
                                            )
23                                          )
                                            )
24                                          )
25                                          )

26   ///

27   ///

28


                                      1
 1         Having considered the parties’ Joint Stipulation and good cause appearing,
 2   the Court orders that case number 5:21−cv−00720−MCS−KK styled Cheylyn Ross
 3   v. Stater Bros. Markets is hereby remanded to San Bernardino County Superior
 4   Court by stipulation of the parties. The Clerk of Court shall close the case.
 5
 6   IT IS SO ORDERED.
 7
 8   Date: May 27, 2021               _______________________________________
                                      HON. MARK C. SCARSI
 9                                    UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
